Appeal from order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about June 5, 1996, which, after a hearing, extended the subject child’s placement with petitioner Commissioner of Social Services for a period of 12 months, unanimously dismissed as moot, without costs.
The appeal is moot, the order brought up having expired and a subsequent order extending placement having been entered *41(Matter of F. Children, 199 AD2d 81; Matter of R./W. Children, 240 AD2d 207, lv denied 90 NY2d 807). Were we to reach the merits, we would find that continued foster care placement is warranted by evidence of the child’s regular absence from school and therapy sessions, respondent’s inability to control the child’s manipulative behavior, and respondent’s failure to cooperate with the foster care agency regarding the implementing of homemaker services. Concur — Sullivan, J. P., Milonas, Nardelli and Tom, JJ.